Exhibit 12.1 TEXTRON INC. MANUFACTURING GROUP COMPUTATION OF RATIO OF INCOME TO FIXED CHARGES (unaudited) (In millions, except ratio) Six Months Ended June 30, 2007 Fixed charges: Interest expense* $ 54 Estimated interest portion of rents 13 Total fixed charges $ 67 Income: Income from continuing operations before income taxes $ 581 Dividends in excess of pre-tax income of Finance group 15 Fixed charges 67 Adjusted income $ 663 Ratio of income to fixed charges 9.90 * Excludes interest expense related to unrecognized tax benefits.
